Citation Nr: 1433852	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-32 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or as a result of herbicide exposure.

2.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected PTSD and/or as a result of herbicide exposure.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD and/or as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for hypertension, a heart disorder, and sleep apnea.

The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge in June 2010.  A transcript of the hearing has been associated with the Veteran's claims folder.

This matter was previously before the Board and was remanded for additional development in September 2012 and July 2013.  Pursuant to the remands' directives, the RO did the following: requested that the Veteran identify any outstanding treatment records relevant to his claims and authorize VA to obtain them; associated with the claims folder relevant VA treatment records dated from January 2013; provided examinations and obtained opinions as to the etiology of the claimed disabilities; and readjudicated the claims on appeal.  Review of the record shows substantial compliance with the remand directives, and thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Hypertension did not have onset during active service, did not manifest within one year of separation from active service, was not caused or aggravated by a service-connected disability, was not caused or aggravated by exposure to herbicides in service, and was not otherwise caused by active service.

2.  A heart disorder did not have onset during active service, did not manifest within one year of separation from active service, was not caused or aggravated by a service-connected disability, was not caused or aggravated by exposure to herbicides in service, and was not otherwise caused by active service.

3.  Sleep apnea did not have onset during active service, was not caused or aggravated by a service-connected disability, was not caused or aggravated by exposure to herbicides in service, and was not otherwise caused by active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA provided the required notice in letters dated September 2006, December 2007, April 2008, and October 2012.

Pursuant to VA's duty to assist a claimant in the development of a claim, VA has associated the Veteran's VA treatment records, non-VA treatment records, and service treatment records (STRs) with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also pursuant to the duty to assist, VA provided examinations and obtained medical opinions in June 2008, December 2012, and September 2013.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  Notably, during the June 2010 Board hearing, the Veteran's representative questioned the competence of the examiner who conducted the June 2008 examination because the examining physician is not a cardiologist.  The Board notes, however, that "the Board is entitled to assume the competence of a VA examiner."  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  "In the case of competent medical evidence, the VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case. . . .  [T]he presumption is not about the person or a job title; it is about the process."  Parks v. Shinseki, 716 F.3d 5891 (Fed. Cir. 2013).

As previously acknowledged, the Veteran was afforded a hearing before a VLJ in June 2010, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims for Service Connection

The Veteran has presented two theories of entitlement with regard to his claims.  First, he has contended that his hypertension, heart disorder, and sleep apnea had their onset during his service or were caused by his exposure to an herbicide agent, such as Agent Orange, during his service in the Republic of Vietnam (Vietnam).  Second, he has contended that his hypertension, heart disorder, and sleep apnea were either caused or aggravated by his service-connected PTSD.  Specifically, he has asserted that his PTSD symptoms of hypervigilence, exaggerated startle response, anxiety, and stress aggravate the claimed disabilities.

The Board notes here that although the RO has indicated that the Veteran's claims of direct service connection for hypertension, a heart disorder, and sleep apnea were withdrawn because the Veteran also asserted that service connection is warranted secondary to PTSD, the Board will consider whether direct service connection is warranted.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as cardiovascular-renal disease, which includes hypertension.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2013); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2013).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e), such as ischemic heart disease, if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307(a)(6)(ii).

In the case of any veteran who engaged in combat during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

A.  Claims of Service Connection for Hypertension and a Heart Disorder

At present, the Veteran's hypertension and VA examination reports dated December 2012 and September 2013 indicate that his diagnosed heart disorders are supraventricular arrhythmia, valvular heart disease, heart valve (mitral valve) replacement, and an implanted cardiac pacemaker.  During his June 2010 hearing, the Veteran contended that he was diagnosed with hypertension in 1976, which is corroborated by a June 2008 examination report in which a VA clinician noted the same.  The report also indicates that the Veteran's heart arrhythmia had onset in 2004 and that it was initially detected during tests for sleep apnea.

The Veteran's STRs are negative for diagnoses or complaints of hypertension or a heart condition.  The Veteran stated in his August 2009 substantive appeal (VA Form 9) that he was not given a physical upon his discharge from service, but his STRs indicate that a medical examination was conducted in June 1970 for the purpose of evaluating the Veteran before he was released from active duty.  Notably, the report of this examination indicates that his heart and vascular system were "normal" at that time.  Additionally, this report shows that the Veteran's general health was evaluated using a "PULHES" profile.  "The 'P' stands for 'physical capacity or stamina'; the 'U' stands for 'upper extremities'; the 'L' stands for 'lower extremities'; the 'H' stands for 'hearing and ear'; the 'E' stands for 'eyes'; and the 'S' stands for 'psychiatric.'  Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-501, Change 35 (Feb. 9, 1987)."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "PULHES" profile reflects the overall physical and psychiatric condition of the examinee on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect that is below the level of medical fitness for retention in the military service).  See generally id.  The number "1" appears in category "P" in the June 1970 examination report.

With regard to his claim of service connection for hypertension, the Board notes that the term "hypertension" means that the diastolic blood pressure (bottom number) is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure (top number) is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2013).  Here, the STRs include examination reports dated April 1967 and May 1970 that document blood pressure readings of 130/76 and 124/76, respectively, and the June 1970 examination report indicates that the Veteran's blood pressure was 120/74 at that time.  Thus, the evidence of record fails to show that the Veteran had hypertension during service or upon his discharge from service.

With regard to postservice treatment, the Veteran stated in his August 2009 substantive appeal and during the June 2010 hearing that he has attempted to obtain records concerning his 1976 diagnosis of hypertension, but they are no longer available.  The earliest evidence of record that documents postservice blood pressure readings are treatment records dated December 1980, which document a diagnosis of hypertension and readings of 132/100 and 152/102.  There is therefore no evidence of record that shows that the Veteran's hypertension manifested within one year of his discharge from service in July 1970.  Similarly, the evidence also fails to show that a heart disorder manifested within one year of discharge.

Thus, the Board finds that the Veteran cannot avail himself of the presumption concerning chronic diseases because hypertension and heart disease were not shown during his active service or within one year of active service.  The Board also finds that direct service connection cannot be established because the evidence does not show, nor has the Veteran alleged, that he developed these conditions during his service.

With regard to assessing whether service connection is warranted on a presumptive basis due to herbicide exposure, the Board finds that the Veteran shall be presumed to have been exposed to an herbicide agent during service because he served in Vietnam.  The Board finds, however, that the presumption is inapplicable in the present case for two reasons.  First, hypertension is not listed under 38 C.F.R. § 3.309(e) as a condition to which the presumption applies and the evidence does not show that the Veteran currently has ischemic heart disease, which includes the following conditions: acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Second, the evidence fails to show that hypertension or a heart disorder appeared within one year of service, which indicates that these disorders were not shown within one year of his last exposure to herbicides during service.

With regard to the Veteran's nonischemic heart disorder, non-VA cardiologist Dr. M.W. reported in May 2008 that the results of a nuclear stress test showed no evidence of significant heart strain, which is known as ischemia, or prior damage to the Veteran's heart.  The VA examiner who provided opinions in December 2012 and September 2013 reported that the Veteran's diagnosed heart conditions (supraventricular arrhythmia, valvular heart disease, heart valve replacement, and implanted cardiac pacemaker) were caused by a myxomatous mitral valve and do not qualify within the generally accepted medical definition of ischemic heart disease.  The December 2012 examination report documents that the Veteran has not had a myocardial infarction and indicates that he has not had atherosclerotic cardiovascular disease, coronary artery disease, or angina.

The Board notes here that in April 2008, non-VA physician Dr. M.W. reported that the Veteran had a five year history of carotid atherosclerosis that was diagnosed via carotid ultrasound.  However, the VA examiner who conducted the December 2012 examination reported that the Veteran did not have carotid atherosclerosis at that time and noted that it was not found on examination or by ultrasound.  As the VA examiner's conclusion is supported by data that was collected more recently than 2003, the Board finds that this conclusion is more probative than the Veteran's April 2008 diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Thus, the Board finds that the Veteran does not currently have carotid atherosclerosis.

Overall, the evidence shows that the Veteran's hypertension and current heart disorder does not fall within the purview of 38 C.F.R. § 3.309(e).  Thus, presumptive service connection for these conditions on the basis of exposure to an herbicide agent is not warranted.  However, notwithstanding the inapplicability of this presumption, the Board must also assess the medical evidence of record that the Veteran has purported addresses the relationship between herbicide exposure and the claimed conditions.  See Combee v. Brown, 34 F.3d 1039, 1042 (1994) (for a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure).

In March 2009, the Veteran submitted with a notice of disagreement an excerpt from a "Sponsor Box/USMC Vietnam Tankers Association" article in which Agent Orange and heart disease are addressed.  The Veteran highlighted the following passage:

"Scientists studying dioxin exposure in humans-including Vietnam veterans exposed to Agent Orange-have found a correlation between the chemicals and the death rates of heart disease and cardiovascular disease.  The research presented in Environmental Health Perspective shows that there are consistent and significant dose-related associations with heart disease and modest associations with cardiovascular disease."

First, the Board notes that the standard for establishing service connection provides that there must be a causative relationship between the claimed disorder and the Veteran's service.  The article notes, however, that there is a correlative relationship, which does not show with any reasonable certainty that Agent Orange actually causes heart disease.  Anecdotal evidence that indicates that Agent Orange exposure and heart disease have been observed together does not show that the former necessarily caused the latter.  Further, review of the remainder of the passage reveals that most studies concerning the relationship between Agent Orange and heart disease have been centered on cancer rates and no one has produced a review of research about cardiovascular disease.  The author of the article goes on to state that future studies should assess whether cardiovascular effects are present at environmentally relevant doses.  The Board finds, therefore, that any finding of correlation was merely a supposition that is unsupported by evidence or supportive rationale, and thus, does not constitute causation.

With regard to the claim of service connection for hypertension, the Board notes that Notice, 75 Fed. Reg. 32540 (June 8, 2010), focuses on whether the Update 2006 National Academy of Sciences (NAS) findings establish a "positive association" between herbicide exposure and hypertension within the meaning of 38 U.S.C.A. § 1116(b).  The "positive association" standard is a statutory construct to guide the Secretary in creating presumptions under the auspices of the Agent Orange Act of 1991.  However, within the Notice, VA specifically acknowledges that NAS found "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  The notice explains that the NAS category of "limited or suggestive evidence" is defined to mean that "evidence suggests an association between herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Thus, the Board considers the medical opinions of record to be instructive here.

The December 2012 and September 2013 examination reports include the opinion that there is no documentation or study that shows that hypertension, myxomatous valve disease, and arrhythmias to include premature ventricular contractions (PVCs) are caused or aggravated by exposure to herbicides.  Specifically, the examiner stated that the myxomatous mitral valve has an unknown etiology, is mostly related to genetic predisposition, and has never been causally related to any type of herbicide or chemical exposure; atrial fibrillation and heart arrhythmias are entirely due to the myxomatous mitral valve disease and not any other cause; and there is no literature that supports a nexus between herbicides and hypertension.

In sum, there is no adequate evidence of record that supports a finding that the Veteran's hypertension or heart disorder were caused, or aggravated, by in-service exposure to herbicide agents.

With regard to whether service connection for hypertension and a heart disorder is warranted secondary to PTSD, of record is a July 2007 letter in which non-VA physicians Dr. C.C. and Dr. D.Z. asserted that the anxiety the Veteran has experienced as a result of his PTSD has contributed to his sleep apnea and PVCs.  These physicians concluded that the Veteran's prior exposure to Agent Orange contributed to his need for a continuous positive airway pressure (CPAP) machine and accessories that he uses to alleviate the symptoms of sleep apnea.  In a letter dated October 2008, Dr. C.C. submitted another letter in which he concluded that the Veteran's hypertension is "related to" PTSD.

In May 2008, Dr. M.W. reported that the Veteran has longstanding hypertension, mild aortic insufficiency, mitral regurgitation, occasional palpitations with occasional irregular heartbeats, and obstructive sleep apnea.  This physician reported that he could not exclude the fact that the enumerated conditions "may be related to" the Veteran's history of PTSD because PTSD has a tendency to increase the Veteran's blood pressure.

The VA examiner who conducted the Veteran's June 2008 examination concluded that it was less likely than not that the Veteran's arrhythmia and PVCs were caused by or are the result of PTSD.  In so finding, this examiner opined that PTSD can have an intermittent effect on physical responses, such as heart rate, blood pressure, and respiratory rate, as the level of anxiety rises, but these responses are time limited and return to baseline as the anxiety state resolves.  The examiner stated that none of the studies he reviewed have documented that PTSD causes high blood pressure, heart disease, or associated problems such as arrhythmias.

Similarly, the examiner who conducted the December 2012 and September 2013 examinations concluded that there is no literature that supports PTSD as a cause or aggravating factor of hypertension, heart disease, or associated problems such as arrhythmias.  It was explained that the effects of any increased anxiety/PTSD are very transient and not long-lasting, and there is no literature to support the proposition that "permanent long standing hypertension" is related to PTSD.  In coming to this conclusion, the examiner acknowledged an article by the Mayo Clinic that addresses the relationship between long-term stress and the increased incidence of ischemic heart disease, but noted that the Veteran does not have ischemic heart disease.

The Board finds that the December 2012 and September 2013 VA examinations and accompanying opinions are adequate because the examiner considered the relevant history of the Veteran's claimed disabilities, provided sufficiently detailed description of those disabilities, and provided analysis to support her opinions concerning the etiology of the conditions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The September 2013 report indicates that the examiner also considered the contentions of the Veteran, other medical professionals, and relevant medical literature before arriving at a conclusion.

Generally, in assessing the relative probative value of competing medical opinions, the Board affords more value to the opinions that offer comprehensive explanations and complete rationales for the conclusions offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning, and neither an examination report nor a medical opinion are entitled to any weight if it contains only data and conclusions).  Accordingly, the Board affords little probative value to the opinions that were offered in July 2007 and October 2008, which present conclusions relating PTSD to hypertension and heart disorder without supporting rationale.

The Board also affords little probative value to Dr. M.W.'s May 2008 opinion concerning the relationship between the Veteran's PTSD, hypertension, and heart disorder because the physician failed to provide rationale to support his conclusion and his statement that the Veteran's condition may be related to his PTSD falls below VA's standard of establishing causation-that it is at least as likely as not that the Veteran's PTSD is the cause of the claimed disabilities.

The Board finds therefore that the most comprehensive opinion concerning the etiology of the Veteran's claimed conditions are presented in the December 2012 examination report and September 2013 clarifying opinion.

With regard to etiology, the Board recognizes that the Veteran has asserted that there is a causal relationship between his service and his current heart disorder and hypertension, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of these conditions.  Jandreau, 492 F.3d at 1376-77; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether disorders that manifested many years after service, such as in this case, are due to or related to service or other disorders is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.  Thus, the Board finds that there is no competent and adequate evidence that demonstrates that there is a nexus between the Veteran's service, or service-connected disabilities, and his hypertension and heart disorder.

Additionally, notwithstanding the Veteran's combat service, the evidence does not demonstrate that there is a causal relationship between his disability and his service, as required in order to support a grant of service connection.

Also, while the September 2013 examination report indicates that obstructive sleep apnea can aggravate hypertension and is the most likely cause of the Veteran's rare PVCs and premature atrial contractions (PACs), secondary service connection cannot be granted on this basis because the evidence fails to show that service connection for sleep apnea is warranted, as will be discussed in the following section of this decision.  See 38 C.F.R. § 3.310 (a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has hypertension or a heart disorder that had onset during his active service, had onset during an applicable presumptive period, were caused or aggravated by a service-connected disability, were caused or aggravated by in-service exposure to herbicides, or are otherwise related to his active service.  Thus, the appeal must be denied as to these issues.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Claim of Service Connection for Sleep Apnea

During his June 2010 hearing, the Veteran contended that he has had problems breathing during his sleep since before 1983, which is when he underwent an operation on his sinuses to alleviate the symptoms of his breathing difficulty.  The Veteran's wife, who was also present at the hearing, testified that the Veteran has difficulty breathing while sleeping.  She also stated that although she does not remember the exact date of onset of the Veteran's breathing difficulties, they noticed this problem prior to his 1983 surgery.  The Veteran reported that shortly after his separation from service, he used to wake up and scream in the middle of the night, but did not contend that he also experienced breathing difficulties at that time.  In a VA Form 646 dated December 2009, the Veteran acknowledged that he was diagnosed with sleep apnea in 2004, which is corroborated by September 2004 treatment records that document non-VA physician Dr. L.P.'s diagnosis of obstructive sleep apnea syndrome with risk for cardiovascular disease based on the results of a sleep study.

The Veteran's STRs are negative for diagnoses or complaints of sleep apnea or breathing difficulty, generally.  The June 1970 discharge examination report indicates that his sinuses, and lungs and chest were "normal" and, as previously acknowledged, the Veteran was found to have a high level of physical fitness at that time.  There are no postservice records that pertain to sleep apnea or breathing problems until Dr. L.P.'s September 2004 report.

After careful review of the evidence, the Board finds that direct service connection for sleep apnea is not warranted because the evidence does not show, nor has the Veteran alleged, that he developed this disorder during service.  Additionally, the presumptions pertaining to service connection for chronic diseases and herbicide exposure do not apply here because sleep apnea is not listed under 38 C.F.R. § 3.309(a) as a condition to which the chronic disease presumption applies nor is it listed under 38 C.F.R. § 3.309(e) as a condition to which the herbicide exposure presumption applies.

The evidence of record also fails to show that herbicide exposure causes sleep apnea, and thus, service connection cannot be established with a showing of direct causation between the claimed disorder and exposure to herbicide agents.  See Combee, 34 F.3d at 1041-42.  Specifically, the examiner who conducted the December 2012 VA examination opined that none of the causes of sleep apnea (weight gain, large neck size, large tonsils and adenoids, and allergic rhinitis) are related to herbicide exposure, and concluded that the Veteran's sleep apnea was caused by the Veteran's weight gain.  In a September 2013 addendum opinion, the same examiner concluded that the Veteran's sleep apnea was not permanently aggravated by herbicide exposure and that there is no prevailing literature that shows that herbicide exposure causes or increases the likelihood of developing sleep apnea.

The Board acknowledges the July 2007 letter in which non-VA physicians Dr. C.C. and Dr. D.Z. concluded that the Veteran's prior exposure to Agent Orange has contributed to his need for the CPAP machine and accessories that he uses to alleviate the symptoms of sleep apnea.  The Board finds this conclusion to be less probative than the remainder of the evidence of record, which shows that there is no relationship between sleep apnea and herbicide exposure, because it is not supported by reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Thus, the totality of the evidence of record fails to show that the Veteran's sleep apnea may be attributed to exposure to herbicide agents during service.

With regard to the Veteran's claim of service connection for sleep apnea secondary to PTSD, Dr. M.W. reported in May 2008 that the Veteran's obstructive sleep apnea may be related to his PTSD.  However, as previously stated, Dr. M.W. failed to provide rationale to support this conclusion and his statement that the Veteran's condition may be related to his PTSD falls below VA's standard of establishing causation.  The VA examiner who conducted the Veteran's June 2008 examination opined that it was less likely than not that the Veteran's sleep apnea was caused by or the result of PTSD and reported that he was not aware of any information in the literature that shows that PTSD causes sleep apnea.  The examiner supported his opinion by reasoning that sleep apnea is generally a result of weight gain with the deposit of fat around the neck and pharynx leading to the airway becoming obstructed as it relaxes, which allows the extra weight of the fatty tissue to close down the airway and lead to obstruction.

The examiner who conducted the December 2012 examination and provided an addendum opinion in September 2013 also concluded that the Veteran's sleep apnea was neither caused nor aggravated by his PTSD.  The examiner reported that no literature supports PTSD as a cause or aggravating factor of sleep apnea, the literature on PTSD and insomnia is not related to the diagnosis of obstructive sleep apnea, there is no physical correlation to show a mental health diagnosis causes a physical upper airway obstruction during sleep, PTSD cannot produce the changes in the upper airways that are the cause of sleep apnea, and symptoms of PTSD (hypervigilance, startle, nightmares, insomnia, and anxiety) do not have any effect on the structures of the upper airway.  The examiner reasoned that insomnia, startle, hypervigilance, and anxiety all keep people awake, and do not put people into such a deep sleep that they cannot breathe well, as is the case here.

Thus, there is no competent and adequate evidence of record that shows that the Veteran developed sleep apnea secondary to his PTSD, or that his PTSD aggravates his sleep apnea.  Service connection is therefore not warranted on that basis.

The Board acknowledges that the Veteran has attributed his sleep apnea to his service generally, but finds again that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his condition, as such a determination cannot be based on lay observation alone.  See Jandreau, 492 F.3d at 1376-77.

In addition, notwithstanding the Veteran's combat service, the Veteran has not alleged that his sleep apnea was incurred in or had its onset during combat and the evidence does not demonstrate that there is a causal relationship between his disability and his service, as required in order to warrant service connection.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has sleep apnea that had onset during his active service, was caused or aggravated by a service-connected disability, or is otherwise related to his active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension is denied.

Service connection for a heart disorder is denied.

Service connection for sleep apnea is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


